probable cause found on:

Case 7:20-mj-01105 Document 1 Filed on 06/02/20 in TXSD Page 1of3
; |
AO 91 (Rev. 11/11) Criminal Complaint :

hern District of Texas -
Southe FES as

; UNITED STATES DISTRICT COURT
JUN 20 2020 for the

|
|
- 5 tet
David J. Bra dley, Clerk Southern District of Texas

 

 

 

 

United States of America )
V. ) :
Lucille Nicole Smith MENDOZA (1981/US) )  CaseNo. M- 20 - WOS — “
* Debra Ann SAUCEDA (1969/US) )
Julian Santiago ESPINOZA Jr. (1991/US)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 31, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section ; Offense Description
21USC § 841 Knowingly and intentionally possess with the intent to distribute
, oO approximately 5.02 kilograms of methamphetamine, a Schedule |] controlled
substance. |

This criminal complaint is based on these facts:

See "Attachment A"

Continued on the attached sheet.

Comiplaint authorized by AUSA Scott Greenbaum
/S/Fatima Alkhatib

Complainant's signature °

 

Fatima B. Alkhatib/ Special Agent

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr.4.1, and

Printed name and title

 

  
  

Date: Z — BS. Zeer.

  

|
Judge's signature

City and state: McAllen, TX Juan F. Alanis, U.S. Magistrate Judge .

Printed name and title.
 

Case 7:20-mj-01105 Document 1 Filed on 06/02/20 in TXSD |Page 2 of 3

_

‘

On May 31, 2020 at approximately 11:38pm, Lucille Nicole Smith MENDOZA, Debra Ann
SAUCEDA, and Julian Santiago ESPINOZA, Jr. arrived at the Pharr, Texas Port of Entry (POE)
and applied for entry as United States Citizens. The subjects arrived at the POE i in a 2002 GMC
Yukon bearing Texas license plates NDX-0259 with MENDOZA as the driver.

United States Customs and Border Protection Officer (CBPO) Solis obtained a negative
declaration from the subjects and referred them to secondary for further examination. In
secondary, a negative declaration was taken by CBPO Rodriguez. Canine Enforcement Officer
Martinez advised that his K9 partner alerted to the odor of narcotics in the battery area of the
vehicle. Further inspection utilizing X-Ray revealed anomalies in the battery area of the vehicle.
The battery was inspected, and it was revealed that it had been altered and contained packages of
an unknown substance. The vehicle and the suspects were then taken to Hidalgo, Texas POE.
The battery was removed from the vehicle and the packages were extracted. The contents of the
packages field tested positive for the properties of methamphetamine, weighing approximately
‘5.02 kilograms.

On June 1, 2020, Homeland Security Investigation (HSI) Special Agent (SA) F. Alkhatib and
HSI Task Force Officer (TFO) J. Cuellar arrived at the Hidalgo POE to interview each of the
subjects. MENDOZA stated that she understood her rights and voluntarily wished to waive them
and provided agents with a statement. MENDOZA initially stated she was traveling to Reynosa,
Mexico to attend her great aunt’s birthday party. Agents confirmed with Mendoza’s mother that
Mendoza did not have family in Reynosa, Mexico and she was not aware of any birthday party
for their great aunt. MENDOZA later admitted that she had been hired by a mani identified as
“Baldo” to drive to Reynosa, Mexico with SAUCEDA and ESPINOZA to transport something
illegal into the U.S. for approximately $3,000 USD which would be given to her when she
returned to San Antonio, Texas. MENDOZA stated that SAUCEDA and ESPINOZA were
aware that they were transporting something illegal into the U.S. and that they were also going to
be compensated unknown amounts.

SAUCEDA stated that she understood her rights and voluntarily wished to waive|them and
provided agents with a statement. SAUCEDA stated that she was acquainted with MENDOZA
and ESPINOZA in San Antonio, Texas through mutual friends and that she agreed to accompany
them to attend a birthday party for MENDOZA’s aunt. They left San Antonio, Texas i in the
GMC Yukon on May 31, 2020 and stayed at a hotel in McAllen, Texas and slept ina room for a
few hours. She stated they went to Reynosa, Mexico and attended the party. After numerous
inconsistent statements, SAUCEDA admitted that she had been hired by a female identified as
“Elena,” who is “Baldo’s” girlfriend, to go to Mexico and pick up something illegal and
transport it into the U.S. SAUCEDA said she would be paid $300 at a later date. SAUCEDA
stated she spoke to other individuals who had also been hired by “Baldo” and they, stated that
they had transported vehicles for him. SAUCEDA stated that while at the hotel, she,
MENDOZA, and ESPINOZA were informed by a man that they would all be going to Mexico to
cross something illegal into the U.S. and that they would all be paid for their participation. They
were instructed to follow some males to a location in Mexico and park inside of a building.

- There, SAUCEDA witnessed an unknown male pull out the battery of the vehicle and replace it

with another one. SAUCEDA then realized that the new battery contained narcotics.

ff
Case 7:20-mj-01105 Document 1 Filed on 06/02/20 in TXSD |Page 3 of 3

N

|
ESPINOZA stated that he understood his rights and voluntarily wished to waive them and
provided agents with a statement. ESPINOZA stated that on May 31, 2020, he:was asked by a
woman named “Felicia” to accompany her, MENDOZA, and SAUCEDA to pick up some
money. They got into a GMC Yukon driven by MENDOZA and drove to the Rio Grande Valley.
The four individuals, along with two other males, stayed in a hotel room. A few hours later,
“Felicia” asked ESPINOZA to accompany MENDOZA and SAUCEDA to Mexico while she
stayed in the room with the males. He stated they went to a house in Reynosa, Mexico for
approximately an hour and returned to the U.S. ESPINOZA stated that “Baldo? and “Elena”
were also in the vehicle from San Antonio to Mission, Texas. ESPINOZA later changed his
story and stated that he was unsure if “Baldo” and “Elena” were in the vehicle and stated that
they might have been in there during the ride while he was asleep. ESPINOZA\|stated that is
currently serving a three year state probation sentence for possession of a controlled substance
(methamphetamine) charges.

 

 
